UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-2373


JAELEN M. WRIGHT,

                Plaintiff - Appellant,

          v.

THOMAS NELSON COMMUNITY COLLEGE; CHARITY HANCOCK,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:16-cv-00151-RGD-RJK)


Submitted:   February 23, 2017             Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Jaelen M. Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jaelen M. Wright seeks to appeal the district court’s order

dismissing his civil complaint without prejudice for lack of

subject       matter     jurisdiction.                 This     court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain    interlocutory            and       collateral      orders,    28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                       Because it is possible

that   Wright    could       cure    the    defects       in   his    complaint      through

amendment, the order he seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order.                              Blitz v.

Napolitano, 700 F.3d 733, 738 (4th Cir. 2012).                          Accordingly, we

dismiss the appeal for lack of jurisdiction and remand the case

to the district court with instructions to allow Wright to file

an amended complaint.               See Goode v. Cent. Va. Legal Aid Soc’y,

807 F.3d 619,     630   (4th     Cir.       2015).        We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                DISMISSED AND REMANDED




                                                 2